ORDER

PER CURIAM.
AND NOW, this 29th day of July, 2003, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following issue:
Did the Commonwealth Court depart from the essence test as set forth by this Court when it found that a “just cause” provision was “implied” in a collective bargaining agreement where the arbitrator found provisions in the collective bargaining agreement that addressed discipline, the collective bargaining agreement expressly defined a grievance as any “alleged violation of any provision of this agreement,” and no evidence of any bargaining history or past prac*309tice was presented that the parties intended to arbitrate disciplinary matters?